57 N.J. 204 (1970)
271 A.2d 1
LORRAINE G. BIRO, PLAINTIFF-APPELLANT AND CROSS-RESPONDENT,
v.
PRUDENTIAL INSURANCE COMPANY OF AMERICA, DEFENDANT-RESPONDENT AND CROSS-APPELLANT.
The Supreme Court of New Jersey.
Argued November 10, 1970.
Decided November 23, 1970.
Mr. Benjamin Weiner argued the cause for appellant-cross-respondent (Messrs. Weiner & Schoifet, attorneys; Mr. Edward J. Egan, on the brief).
*205 Mr. Richard H. Woods argued the cause for respondent-cross-appellant (Messrs. Hiering, Grasso, Gelzer & Kelaher, attorneys; Mr. Thomas F. Kelaher, of counsel).
PER CURIAM.
The judgment of the Appellate Division, 110 N.J. Super. 391, is reversed and the judgment of the trial court is affirmed for the reasons expressed in the dissenting opinion of the Appellate Division.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For affirmance  None.